By the Court.

Berrt, J.
The complaint in this case lacks that distinct and explicit averment of plaintiff’s 'interest in the premises in controversy which good pleading requires. Nevertheless, “ liberally construed with a view to substantial justice between the parties,” (in the language of section 89, ch. 66, Gen. Stat.,) we think the complaint may be supported, though it is to be hoped that it will not become a precedent.
The complaint alleges Snyder’s ownership of the premises in fee, his bargain and sale of the same to McFarlane for a *192valuable consideration paid by the latter, the execution of a warranty deed in pursuance of such bargain and sale intended to convey said premises, in which deed said premises are imperfectly described, subsequent conveyances for value by warranty deed of said premises by said imperfect description by ■Mci’arlane to McKinney, by McKinney to Boyd, and by Boyd to Stough, and finally the conveyance for value of “ the aforesaid premises by a correct description” by Stough to plaintiff.
It will be seen that in this way plaintiff has set out his chain of title, the evidence of his title, the legal inference from this evidence being that he owns an interest in the premises in question, an inference which, as before remarked, plaintiff has not stated, in terms, in his complaint. Though, as before observed, this is not commendable pleading, we think that as against a motion to dismiss or an objection to the reception of the evidence on account of the insufficiency of the allegations, the complaint should be upheld. Defendant’s other criticisms of the complaint must also be overruled, since, although by no means groundless, they do not go far enough to support the motion or objection above mentioned.
In regard to defendant’s exceptions to the admission of testimony, none of them appear to us to be well grounded, or to present difficulties sufficient to require particular answer or comment.
And as to the force and effect of the testimony we will only say that, in our opinion, the evidence was sufficient to warrant the court in its findings of fact, in general, and, of course, in finding that the conveyance from Snyder to McFarlane was executed with the mistaken understanding upon the part of both parties thereto that the premises in controversy were properly described is said deed as lot 4, and that by that designation the same were to pass and be conveyed by said deed.
*193As to the title in himself which defendant undertakes to maintain, it rests first, upon a sale on an execution issued upon a judgment against Snyder and McFarlane. Under this sale defendant could acquire only the real interest of Snyder and McFarlane in the premises.
Snyder’s deed to McFarlane was executed in December, 1857, and McFarlane’s deed to McKinney in June, 1858. Sec 1. ch. 52, Laws 1858, approved August 3, 1858, which gives the lien of a judgment a preference over an unrecorded deed has no application to this case either in letter or spirit, since its effect is, in terms, limited to deeds made after its passage, So far as the execution sale is concerned, irrespective of any question of notice, the defendant does not stand in the position of a bona fide purchaser for a valuable consideration of the disputed premises, since the effect of the deeds from Snyder to McFarlane, and from McFarlane to McKinney, under the state of facts found by the court below was to divest Snyder and McFarlane of any beneficial interest in the property, so that notwithstanding the imperfect description they held nothing more, at the most, than a naked'legal title in trust for the person in whom the right to the premises rested under the subsequent conveyance. Greenleaf vs. Edes, 2 Minn. 270.
Secondly, defendant rests his alleged title upon the deed from Snyder and wife to himself. As this, however, was only a quit-claim deed of the “ right, title and interest” of Snyder and wife in the premises, it could not affect the right and interest of which, as we have already seen, Snyder and McFar-lane, had divested themselves before such quit-claim"deed was executed. Marshall vs. Roberts, 18 Minn. 405.
These are the only matters presented in this case, upon which we deem it necessary to make special remark, and the result is that the order denying a new trial is affirmed. •